Citation Nr: 0830904	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation greater than 40 
percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to June 1966 
and from January 1968 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In January 2007, the veteran testified before a Veterans Law 
Judge at a Travel Board hearing.  In August 2008, the Board 
informed the veteran that the Veterans Law Judge who 
conducted his hearing was no longer employed by the Board, 
and therefore could not participate in the decision.  
38 C.F.R. § 20.717.  The veteran was offered a choice of 
having a new hearing or allowing the Board to consider the 
appeal based upon the evidence already of record.  Id.  In 
August 2008, the veteran informed the Board that he did not 
want a new hearing, and allowed the Board to proceed with his 
appeal.  


FINDING OF FACT

The veteran does not have ankylosis of the thoracolumbar 
spine, and his disability has not been manifested by 
incapacitating episodes requiring bed rest prescribed by a 
physician.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Codes (DCs) 5292-5295 (2002), 5242 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in August 2003, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to initially adjudicating his claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria for the General Rating Formula for 
Diseases and Injuries of the Spine, used to determine the 
relative severity of the veteran's low back disability, were, 
in pertinent part, provided to him in the October 2004 
statement of the case (SOC).  A reasonable person could be 
expected to read and understand these criteria, and that 
evidence showing his disability met the requirements for a 
higher rating was needed for an increase to be granted.  
Certainly then, he has the requisite actual knowledge of the 
evidence needed to support his claim.

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Since providing the veteran additional VCAA notice in 
February 2005 and March 2006, the RO has readjudicated his 
claim in the January 2006, July 2006, and December 2007 
supplemental statements of the case (SSOC).  This is 
important to note because the Federal Circuit Court has held 
that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA medical records, 
private medical records, Social Security Administration (SSA) 
records, and VA examinations.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its June 
2007 remand directives.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Increased Evaluation Claim 

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected low back disability, currently 
evaluated as 40 percent disabling under DC 5242, degenerative 
arthritis of the spine.  38 C.F.R. § 4.71a.  

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If a 
law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The RO addressed the previous criteria in the October 2003 
rating decision and the amended criteria in the October 2004 
SOC.  Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

Under the previous criteria, Diagnostic Code 5292 provided a 
40 percent evaluation for severe limitation of motion of the 
lumbar spine.  There was no higher evaluation under DC 5292.  
38 C.F.R. § 4.71a (2002).  In October 2003, the RO assigned 
the 40 percent rating because the veteran had pain upon 
flexion to 20 degrees and required six lumbar injections of 
bupivacine since the year 2000.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a.  

The schedule also requires the evaluation of any associated 
objective neurological disability separately under the 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  However, the evidence here does not show any clinical 
findings that can provide a basis for a separately diagnosed 
and rated neurological disability.  Therefore, that provision 
is inapplicable. 

The rater is also instructed to apply DC 5003 when the 
disability is evaluated under DC 5242.  In this case, DC 
5003, degenerative arthritis, is not favorable to the veteran 
because the highest available evaluation is 20 percent, and 
the veteran's disability is evaluated as 40 percent disabling 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  Arthritis is also rated based on limitation of 
motion.  Thus, since the veteran's 40 percent rating is based 
on limitation of motion arising out of orthopedic low back 
disability, to provide a separate compensable rating for 
arthritis would constitute prohibited pyramiding under 
38 C.F.R. § 4.14 (2007).  

The veteran has a diagnosis of degenerative disc disease.  
Therefore, his low back disability can be evaluated under 
General Rating Formula for Diseases and Injuries of the Spine 
or the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a 40 percent evaluation is warranted when the 
veteran has incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when the 
veteran has incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  

For purposes of assigning evaluations under Code 5243, 
intervertebral disc syndrome, an "incapacitating episode" 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note 1 (2007).  There is no evidence 
of record indicating the veteran has ever had an 
incapacitating episode due to his low back disability.  
Therefore, the Formula for Rating Intervertebral Disc 
Syndrome does not apply to the veteran.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

The veteran underwent a VA spine examination in August 2007.  
The examiner noted that the veteran's medications and 
epidural injections were helpful, but not totally effective 
in relieving his pain.  The veteran reported wearing a back 
brace and occasionally using a cane for support.  He reported 
a history of urinary urgency and incontinence.  However, 
these symptoms were attributed to the veteran's prostate 
cancer and its treatment, not his back disability.  The 
veteran denied numbness, paresthesias, leg and foot weakness, 
unsteadiness, dizziness, and falling.  The veteran reported 
decreased motion, stiffness, spasms, and pain in the 
lumbosacral and mid thoracic areas of his back.  His pain was 
caused by bending, stooping, and twisting.  He described the 
pain as burning, tightening, and stiffening.  The pain 
radiated down both buttocks to the posterior and lateral 
thighs.  The examiner stated that the veteran had no 
incapacitating episodes.  

Upon examination, the veteran did not have muscle spasms or 
abnormal spinal curvature.  His muscle tone was normal.  His 
sensory examination was normal in his upper and lower 
extremities.  His reflex examination was normal.  The 
examiner found that there was no ankylosis of the cervical or 
thoracolumbar spine.  

Forward flexion of the thoracolumbar spine was 40 degrees (90 
degrees is normal), with pain beginning at 30 degrees.  His 
extension was 15 degrees (30 degrees is normal) with pain 
beginning at 10 degrees.  His lateral flexion was 20 degrees 
bilaterally (30 degrees is normal), with pain beginning at 15 
degrees.  His lateral rotation was 20 degrees bilaterally (30 
degrees is normal), with pain beginning at 15 degrees.  For 
each of the ranges of motion, the examiner concluded that 
there was pain on active motion, and pain after repetitive 
use, but no additional loss of motion due to pain after 
repetitive use.  The examiner concluded that the veteran's 
low back disability had significant effects on his 
occupation, in the form of being assigned different duties 
and increased absenteeism.  The veteran also had decreased 
mobility and problems with lifting and carrying.  The 
examiner concluded that the veteran's low back disability had 
a severe effect on the veteran's ability to play sports; a 
moderate effect on his ability to do chores, shop, exercise, 
engage in recreation, and travel; a mild effect on his 
ability to bathe and dress; and no effect on his ability to 
feed himself, use the toilet, or groom himself.  

Based upon the veteran's most recent disability examination 
and other VA and private treatment records, the Board finds 
that the veteran's disability does not meet the rating 
criteria for a 50 percent or higher evaluation.  The VA 
examiner concluded that the veteran's urinary incontinence 
and erectile dysfunction were due to treatment for prostate 
cancer.  No neurological manifestations were attributed to 
the veteran's back disability.

The VA examiner stated that the veteran did not have 
ankylosis, and no other evidence of record supports the 
conclusion that the veteran has ankylosis.  Ankylosis, 
favorable or unfavorable, is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  As the veteran can move his 
spine, by definition, he does not have ankylosis.  Therefore, 
his back disability does not meet the criteria for a 50 
percent evaluation under Diagnostic Code 5242.  Reviewing the 
evidence, the Board finds that the overall disability picture 
for the veteran's low back does not more closely approximate 
a rating higher than 40 percent.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  









ORDER

An increased evaluation for a low back disability is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


